Electronically Filed
                                                     Supreme Court
                                                     28686
                                                     12-JUN-2014
                                                     08:52 AM



                            NO. 28686

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                               vs.

                 STEVEN B. JOHNSON, Respondent.


                       ORIGINAL PROCEEDING
                        (ODC 08-053-8696)

                               ORDER
  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
     and Intermediate Court of Appeals Chief Judge Nakamura,
                  assigned by reason of vacancy)

          Upon further consideration of this court’s December 8,

2010 order in ODC v. Johnson, No. 28686, disbarring Respondent

Steven B. Johnson upon entry of the order, the record, and

Johnson’s recent application to sit for the Hawai#i bar exam, it

appears the terms of the December 8, 2010 order require

Respondent Johnson to “apply for, take, and pass the Hawai#i Bar

Examination before a reinstatement petition will be considered.”

It further appears Rule 1.3(b)(5) of the Rules of the Supreme

Court of the State of Hawai#i (RSCH) forbids an attorney from

sitting for the bar exam “during any period in which the
applicant is suspended or disbarred . . . .”   The terms of the

December 8, 2010 order of this court and RSCH Rule 1.3(b)(5)

therefore effectively operate to prevent Respondent Johnson from

applying for reinstatement, as provided for in RSCH Rule 2.17.

Therefore,

          IT IS HEREBY ORDERED that the terms of this court’s

December 8, 2010 order of disbarment are amended.      Pursuant to

RSCH Rule 2.17(b)(1), Respondent Johnson may apply for

reinstatement as of December 9, 2015 but a successful petition

for reinstatement shall not take full effect until, upon granting

of the petition, Respondent Johnson applies for, takes, and

passes the Hawai#i Bar Examination.

          IT IS FURTHER ORDERED that Respondent Johnson is

reminded that the terms of this court’s November 8, 2007 order of

reciprocal suspension shall remain in effect, to wit any

reinstatement to practice in this jurisdiction is contingent upon

payment of the costs of those reciprocal discipline proceedings

and full reinstatement to practice law in Oregon.

          DATED:   Honolulu, Hawai#i, June 12, 2014.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Craig H. Nakamura


                                 2